December 1, 2009 Securities and Exchange Commission Division of Corporate Finance 100 F St., N.E. Washington, D.C. 20549 Re: Stillwater Mining Corp. (the “Company”) Registration Statement on Form S-3 File No. 333-163163 (the “Registration Statement”) Ladies and Gentlemen: On November 30, 2009, the Company requested acceleration of the effective date and time of the Registration Statement to 4:30 p.m. on December 1, 2009.On December 1, 2009 the Company withdrew the acceleration request, but did so by means of a Form "RW".The Company hereby withdraws the Form RW and has re-filed the acceleration withdrawal request as correspondence. Very truly yours, STILLWATER MINING CORP. By: /s/ Gregory. A Wing Name: Gregory A. Wing Title: Vice President & CFO
